United States Court of Appeals
                     For the First Circuit


No. 07-2714

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       NATHAN GARRASTEGUY,

                      Defendant-Appellant.


No. 07-2715

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        AMOS CARRASQUILLO

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on March 6, 2009 is amended
as follows:

On p. 12, line 2: the "the" between "acknowledged" and "all"
should be deleted.